DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 are pending in the application. Claims 18-19 have been withdrawn from consideration. Claims 1-17 have been examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the metallic layer, position (of static feed through)accessible while adding liquid to the container, second static ground, second metallic layer, or a separate ground for the electronics must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “110” has been used to designate both exhaust and feedthrough and “120” has been used to designate both compressor and ground.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 17, 131, 133, 134, and 135.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office 

Claim Objections
Claims 11 and 14 are objected to because of the following informalities:  need to add superscripts to surface resistivity measurements.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7-8 recite, “a second dissipative coating on the outer surface of the liquid-tight container connected to the static ground feed-through by a second metallic layer” and “wherein the first dissipative coating on the outer surface of the liquid-tight and the second dissipative coating on the inner surface of the liquid-tight container are different materials.” The specification provide no description of the second dissipative coating or second metallic layer. Further, there is no mention of a second or separate dissipative material or reasons why a second material would be used.
Claims 9, 16, and 17 recite, “wherein a second static ground feed-through is provided in a position accessible while adding liquid to the container, and connected to the first dissipative coating by the metallic layer,” or similarly mention a second static ground feed-through connected to the metallic layer. The specification provides no description of a second static ground feed-through nor does it indicate how it is accessible while adding liquid to the container, nor does it suggest how it is connected to the first dissipative coating. 
Claim 10 recites, “wherein the metallic layer connecting to the second static ground feed-through is not a same layer as the metallic layer connecting to the first 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8-11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 11, and 13 recite limitations, “at least about,” or “between about.” There is nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." 
Claim 3 recites the phrase "such as" which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8
Claim 9 recites the limitation, “wherein a second static ground feed-through is provided in a position accessible while adding liquid to the container, and connected to the first dissipative coating by the metallic layer.” However, it is not clear what is meant by a position accessible while adding liquid to the container.
Claims 10 and 14 are rejected because they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tichborn et al. (US 2007/0187552 A1) hereinafter Tichborn, Claassen et al. (US 5,159,523) hereinafter Claassen, Sourbes et al. (US 2017/0001731 A1) hereinafter Sourbes, and Chao et al. (US 2011/0315818) hereinafter Chao.
Claim 1:
Tichborn discloses a liquid-tight container, comprising: a volume enclosed by a non-conductive composite-material strength member; [Para. 0037; Fig. 1, Item 1] an interface for power and communications with an electronics assembly within the liquid-tight container [Fig. 1, Items 3, 4, 22].

However, Claassen does disclose a filler aperture [Fig. 4, Item 48].
Sourbes discloses a first static ground feed-through located to penetrate a wall of the liquid-tight container, [Figs. 3-4, Items 14 and 20; Para. 0022-0023] connected to the first static ground feed-through by a metallic layer. [Figs. 3-4, Items 14 and 20; Para. 0022-0023]
Further, Chao discloses wherein, an inner surface of the liquid-tight container is coated with a first dissipative coating [Para. 0021-0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Tichborn with the disclosure of Claassen to provide means of filling the fuel tank with fuel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Tichborn and Claassen with the disclosure of Sourbes to provide a means of eliminating static charge, thus preventing the possibility of a spark.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Tichborn, Claassen, and Sourbes with the disclosure of Chao to provide a static dissipative coating on surfaces which may build up a static charge thus preventing the possibility of a spark.
Claim 3:

Tichborn doesn’t explicitly disclose wherein the non-conductive composite-material strength member is comprised of a fiber having a high tensile strength such as Kevlar or epoxy embedded in a carbon matrix.
However, Chao does disclose wherein the non-conductive composite-material strength member is comprised of a fiber having a high tensile strength such as Kevlar or epoxy embedded in a carbon matrix. [Para. 0022]
Claim 4:
Tichborn, Claassen, Sourbes, and Chao disclose the invention essentially as claimed as discussed above but do not expressly disclose a location of the first static ground feed-through on the container is selected to minimize a physical length of a cable connecting the first static ground feed-through to an external static ground connection.
 	A person having ordinary skill in the art would know to minimize the physical length of a cable connecting the first static ground feed-through to an external static ground connection since it would result in less material therefore lower cost and lower weight.
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Tichborn, Claassen, Sourbes, and Chao by minimizing a physical length of a cable connecting the first static ground feed-through to an external static ground connection as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior 
Claim 6:
Tichborn, Claassen, Sourbes, and Chao, as shown in the rejection above, disclose all the limitations of claim 1.
Tichborn doesn’t explicitly disclose wherein at least one of the metallic layer or the first dissipative coating extends over a height range including a lower design liquid level and an upper design liquid level.
However, Chao does disclose wherein at least one of the metallic layer or the first dissipative coating extends over a height range including a lower design liquid level and an upper design liquid level. [Fig. 4, Item 128] It should be noted that covering the composite components would result in the entire surface being covered.
Claim 7:
Tichborn, Claassen, Sourbes, and Chao, as shown in the rejection above, disclose all the limitations of claim 1.
Tichborn also discloses further comprising: a second dissipative coating on an outer surface of the liquid-tight container connected to the static ground feed-through by a second metallic layer. [Fig. 1, Items 5 and 19]
Claim 8:
Tichborn, Claassen, Sourbes, and Chao, as shown in the rejection above, disclose all the limitations of claim 1.
Claim 8 recites the limitation, “wherein the first dissipative coating on the outer surface of the liquid-tight and the second dissipative coating on the inner surface of the 
Claim 9:
Tichborn, Claassen, Sourbes, and Chao, as shown in the rejection above, disclose all the limitations of claim 1.
Tichborn, Claassen, Sourbes, and Chao teach all of the claimed features except for a second static ground feed-through. It is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that a second static ground feed-through within the system does anything more than produce predictable results (i.e. providing additional grounding), the mere duplication of the static ground feed-through in the system is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Tichborn, Claassen, Sourbes, and Chao to include a second static ground feed-through, in order to predictably provide additional grounding.
Claim 10:
Tichborn, Claassen, Sourbes, and Chao, as shown in the rejection above, disclose all the limitations of claim 1.
Tichborn, Claassen, Sourbes, and Chao teach all of the claimed features except for a second metallic layer. It is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that a second metallic layer within the system does anything more than produce predictable results (i.e. providing additional grounding), the mere duplication of the metallic layer in the system is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Tichborn, Claassen, Sourbes, and Chao to include a second metallic layer, in order to predictably provide additional grounding.

Claims 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tichborn, Chao, and Sourbes.
Claim 12:

Tichborn doesn’t explicitly disclose coating an interior surface of the liquid-tight volume with a dissipative layer; applying a metallic layer of to the interior surface of the liquid-tight volume; providing a first static ground feed-through in the a wall of the liquid-light volume; and connecting the metallic layer to the first static ground feed- through.
However, Chao discloses coating an interior surface of the liquid-tight volume with a dissipative layer [Para. 0021-0022].
Further, Sourbes discloses applying a metallic layer of to the interior surface of the liquid-tight volume; providing a first static ground feed-through in the wall of the liquid-light volume; and connecting the metallic layer to the first static ground feed- through. [Figs. 3-4, Items 14, 15 and 20; Para. 0022-0023]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Tichborn with the disclosure of Sourbes to provide a means of eliminating static charge, thus preventing the possibility of a spark.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Tichborn and Sourbes with the disclosure of Chao to provide a static dissipative coating on surfaces which may build up a static charge thus preventing the possibility of a spark.
Claim 15:

Tichborn also discloses further comprising providing a liquid-tight interface for power and communications to an electronics module inside the liquid-tight liquid container. [Fig. 1, Items 3, 4, 22]
Claim 16:
Tichborn, Chao, and Sourbes, as shown in the rejection above, disclose all the limitations of claim 15.
Tichborn, Claassen, Sourbes, and Chao teach all of the claimed features except for a second static ground feed-through. It is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that a second static ground feed-through within the system does anything more than produce predictable results (i.e. providing additional grounding), the mere duplication of the static ground feed-through in the system is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Tichborn, Claassen, Sourbes, and Chao to include a second static ground feed-through, in order to predictably provide additional grounding.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tichborn, Claassen, Sourbes, and Chao as applied to claim 1 as evidenced by Panda, Pravuram et al.; A study on mechanical, thermal, and electrical properties of glass fiber-reinforced epoxy hybrid composites filled with plasma-synthesized AIN; 2014; Journal of Composite Materials; Vol. 48(25) (Year: 2014) hereinafter PANDA.
Claim 2:
Tichborn, Claassen, Sourbes, and Chao, as shown in the rejection above, disclose all the limitations of claim 1.
Tichborn doesn’t explicitly disclose wherein a surface resistivity of the first dissipative coating is at least about three orders of magnitude less than that of the non-conductive composite- material strength member.
6- 1012 ohms/sq. [Fig. 4, Item 122]
Panda teaches a surface resistivity of the non-conductive composite material is between. 1014 - 1018 ohms/sq. [Abstract]
Claim 11:
Tichborn, Claassen, Sourbes, and Chao, as shown in the rejection above, disclose all the limitations of claim 1.
Tichborn doesn’t explicitly disclose wherein a surface resistivity of the dissipative coating is between about 106- 1012 ohms/sq. and a surface resistivity of the non-conductive composite material is between. 1014 - 1018 ohms/sq.
However, Chao discloses wherein a surface resistivity of the dissipative coating is between about 106- 1012 ohms/sq. [Fig. 4, Item 122]
Tichborn discloses a non-conductive material and Panda teaches a surface resistivity of the non-conductive composite material is between. 1014 - 1018 ohms/sq. [Abstract]

Claims 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Tichborn, Sourbes, and Chao as applied to claim 1 as evidenced by PANDA.
Claim 13:
Tichborn, Sourbes, and Chao, as shown in the rejection above, disclose all the limitations of claim 12.

However, Chao discloses wherein a surface resistivity of the dissipative coating is between about 106- 1012 ohms/sq. [Fig. 4, Item 122]
Tichborn discloses a non-conductive material Panda teaches a surface resistivity of the non-conductive composite material is between. 1014 - 1018 ohms/sq. [Abstract]
Claim 14:
Tichborn, Sourbes, and Chao, as shown in the rejection above, disclose all the limitations of claim 13.
Tichborn doesn’t explicitly disclose wherein the surface resistivity of the dissipative layer is between 106-1012 ohms/sq. and the surface resistivity of the non-conductive composite material is between. 1014 - 1018 ohms/sq.
However, Chao discloses wherein the surface resistivity of the dissipative layer is between 106-1012 ohms/sq. [Fig. 4, Item 122]
Panda teaches the surface resistivity of the non-conductive composite material is between. 1014 - 1018 ohms/sq. [Abstract]

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tichborn, Claassen, Sourbes, and Chao as applied to claim 1 above, and further in view of FAA (Federal Aviation Administration, DOT, §25.1707, 14, CFR Ch. I (1-1-12 Edition) hereinafter FAA.
Claim 5:
Tichborn, Claassen, Sourbes, and Chao, as shown in the rejection above, disclose all the limitations of claim 1.
Tichborn doesn’t explicitly disclose wherein a ground of the electronics assembly is isolated from an external static ground.
However, FAA does disclose wherein a ground of the electronics assembly is isolated from an external static ground. [Pages 533-534]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Tichborn, Claassen, Sourbes, and Chao with the disclosure of FAA to meet necessary safety requirements suitable for aerospace applications.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tichborn, Sourbes, and Chao as applied to claim 16 above, and further in view of FAA (Federal Aviation Administration, DOT, §25.1707, 14, CFR Ch. I (1-1-12 Edition) hereinafter FAA.
Claim 17:
Tichborn, Sourbes, and Chao, as shown in the rejection above, disclose all the limitations of claim 16.
Tichborn doesn’t explicitly disclose wherein there is no electrical connection between the liquid-tight interface and either the first static ground feed-through or the second static-ground feed through.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Tichborn, Sourbes, and Chao with the disclosure of FAA to meet necessary safety requirements suitable for aerospace applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747